UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8−K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2012 PolyMedix, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51895 27-0125925 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (484) 598-2400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) □ Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) □ Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item 2.02 – Results of Operations and Financial Condition. On August 9, 2012, PolyMedix, Inc. issued a press release announcing its financial results for the second quarter ended June 30, 2012. A copy of the press release is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits The following exhibit is being furnished herewith to this Current Report on Form 8-K. Exhibit No.Description 99.1Press Release dated August 9, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 9, 2012 PolyMedix, Inc. By: /s/ Edward F. Smith Name: Edward F. Smith Title: Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit No. Description of Exhibit Press Release dated August 9, 2012.
